Citation Nr: 0808112	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  04-28 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
recurrent atrial fibrillation.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from December 1985 to January 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision of the 
Roanoke, Virginia, regional office (RO) of the Department of 
Veterans Affairs (VA).  


FINDING OF FACT

The veteran's atrial fibrillation is productive of 
approximately one symptomatic episode per year confirmed by 
echocardiogram; more frequent attacks have not been confirmed 
by echocardiogram or Holter monitor.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
atrial fibrillation have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.104, Code 7010 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the RO provided preadjudication VCAA notice by 
letter dated in August 2003.  The notice included the type of 
evidence needed to substantiate the claim for an increased 
evaluation.  The veteran was also informed that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that with his authorization VA would 
obtain private medical records on his behalf or he could 
submit the records.  The veteran was informed of what 
evidence or information he was responsible for providing.  
After a lengthy description of the evidence that would best 
support his claim, the veteran was notified that it remained 
his responsibility to support his claim with appropriate 
evidence.  This had the effect of notifying the veteran to 
provide any evidence in his possession that pertained to the 
claim.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the veteran that, to 
substantiate a claim, the veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. January 30, 2008).

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6.  

The August 2003 VCAA letter notified the veteran that medical 
or lay evidence could be submitted to substantiate his claim 
and provided specific examples.  The letter stated that the 
evidence should describe the additional impairment caused by 
his disability.  It also noted that VA would assist the 
veteran in obtaining employment records, thereby notifying 
him that the effect of his disability on his employment was 
relevant.  This information was provided to the veteran prior 
to the initial adjudication of his claim.  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007)  .

Although the veteran has not been provided with a 
notification letter containing specific criteria to prevail 
in his claim, the Board notes that this information was 
contained in his July 2004 statement of the case (SOC).  The 
SOC could not provide VCAA compliant notice.  Mayfield.  It 
did, however, provide actual knowledge to the veteran.  He 
had a meaningful opportunity to participate in the 
adjudication of the claim after the notice was provided.  In 
this regard, he provided argument with regard to his claim 
after receiving the notice, and the case was not certified to 
the Board until June 2006, approximately one and a half years 
after the SOC.  He was given an additional period of 90 days 
to submit additional argument and evidence or to request a 
hearing after the case was certified.

The statement of the case could not provide VCAA notice.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The 
statement of the case did, however, provide actual knowledge 
of the rating criteria, and the veteran has had the 
opportunity to submit argument and evidence subsequent to 
receiving the notice.  Hence he had a meaningful opportunity 
to participate in the adjudication of his claim and was not 
prejudiced.  

The veteran has displayed actual knowledge of the fact that 
his disability will be evaluated based on its effect on both 
his daily life and employment.  His June 2003 claim stated 
that his attacks had increased in frequency to such an extent 
that he was sometimes forced to miss work.  The Board 
concludes that while the veteran may not have received timely 
notification of the exact measurement required for increased 
evaluations, he is aware that the more frequent his attacks 
of atrial fibrillation, the higher the evaluation that will 
be assigned.  Therefore, the Board finds that the duty to 
notify the veteran in his claim for an increased evaluation 
has been met.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran was 
afforded a VA examination of his disability in October 2003.  
Records have been obtained from all private treatment sources 
that have been identified, and there is no indication that 
the veteran is in receipt of ongoing VA treatment.  The 
veteran has declined his right to a hearing.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty to 
assist provisions of the VCAA have been met. 

Increased Evaluation

The veteran contends that his attacks of atrial fibrillation 
have increased in frequency, and that this warrants an 
increased evaluation for this disability. 

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Entitlement to service connection for recurrent atrial 
fibrillation was established in a June 1995 rating decision.  
As the rating code did not then contain an entry for atrial 
fibrillation, the veteran's disability was evaluated by 
analogy to the rating code for paroxysmal tachycardia.  
38 C.F.R. §§ 4.20, 4.104 Code 7013 (1997).  That code 
provided for a 10 percent evaluation when there were 
infrequent attacks of paroxysmal tachycardia; and a maximum 
30 percent evaluation when the disability was severe with 
frequent attacks.

In January 1998, the portion of the rating code that 
addressed the cardiovascular system was updated.  Diagnostic 
Code 7013 was deleted from the rating schedule.  There is now 
a specific entry for supraventricular arrhythmias such as 
atrial fibrillations found at 38 C.F.R. § 4.104, Code 7010.  
The veteran's disability is currently evaluated under this 
rating code.  

Under the rating code for supraventricular arrhythmias, 
permanent atrial fibrillation or one to four episodes per 
year of paroxysmal atrial fibrillation or other 
supraventricular tachycardia documented by electrocardiogram 
or Holter monitor is evaluated as 10 percent disabling.  
Paroxysmal atrial fibrillation or other supraventricular 
tachycardia with more than four episodes per year documented 
by electrocardiogram or Holter monitor is evaluated as 30 
percent disabling.  38 C.F.R. § 4.104, Code 7010.  

The evidence includes treatment records dated from 1998 to 
2000 from the veteran's private cardiologist.  March 1998 
records state that for the last several weeks or months the 
veteran had experienced recurrent episodes of paroxysmal 
atrial fibrillation.  He usually obtained rapid relief with 
medication, although one episode lasted for 48 hours.  The 
impression was frequent recurrent paroxysmal atrial 
fibrillation.  The examiner changed the veteran's medication.  
April 1998 follow up records with an electrocardiogram show 
that the atrial fibrillation was now controlled. 

June 1999 records from the veteran's cardiologist show that 
the veteran had developed palpitations the previous day.  
These were the first he had experienced since the previous 
year.  An electrocardiogram demonstrated atrial fibrillation.  
At this point there were no palpitations or other chest 
symptoms noted.  

April 2000 private treatment records note a history of atrial 
fibrillation without any recent problems. 

November 2000 records show that the veteran was seen for 
another episode of atrial fibrillation.  His previous episode 
has been in June 1999, and the veteran reported no further 
episodes since about a year ago.  An electrocardiogram 
confirmed that the veteran was experiencing atrial 
fibrillation.  

April 2002 private treatment records state that the veteran 
had not experienced any recent problems with atrial 
fibrillation.  

The veteran was afforded a VA examination in October 2003.  
The veteran stated that he used medication when he 
experienced an episode.  If this failed to convert him, he 
went to see his doctors for electric shock.  The veteran 
reported six to eight episodes of atrial fibrillation a year 
since 1995.  On examination, the veteran reported that these 
episodes would cause dyspnea, fatigue, and dizziness, but no 
syncope.  The diagnoses included atrial fibrillation with 
normal findings at the time of the examination.  

Subsequently dated private treatment and VA examination 
records pertain to conditions not currently at issue, but 
note a history of irregular heart beat.

Analysis

While the October 2003 VA examination, and earlier treatment 
records contain reports of frequent episodes of what was 
described as atrial fibrillation, none of these episodes were 
confirmed by electrocardiogram or Holter monitor.  

The treatment records actually indicate less frequent 
episodes after the veteran's medication was adjusted.  The 
June 1999 records note that the veteran was experiencing his 
first symptoms in a year.  November 2000 records next show 
that the veteran was experiencing his first symptoms since 
June 1999.  The April 2002 private records state that the 
veteran had not experienced any recent symptoms, and no 
current symptoms were found on the October 2003 VA 
examination.  

The evidence since the year before the veteran's claim for 
increase, received in June 2003, does not show the frequency 
of confirmed episodes of atrial fibrillation necessary for an 
increased rating.  38 C.F.R. §§ 4.7, 4.21, 4.104, Code 7010.  

Because the veteran did not meet or approximate the criteria 
for an increased rating at any time during the period 
beginning one year prior to his claim, staged ratings are not 
warranted.  Cf. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted.  38 C.F.R. 
§ 3.321(b).  There is no evidence that the veteran's service 
connected atrial fibrillation presents such an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  

The VA examination shows that the veteran had been "laid 
off" from his last employment as a production manager.  He 
has not reported, nor is there other evidence that the loss 
of employment was in any way related to the atrial 
fibrillation.  On a January 2005 VA examination for a 
condition not related to the issue on appeal, it was reported 
that the veteran was employed as a systems engineer and had 
missed only two days of work in the past year.  Hence, marked 
interference with employment has not been shown.  Referral 
for extraschedular consideration is not required.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  

As the weight of the evidence is against entitlement to an 
increased rating, reasonable doubt does not arise and the 
claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
recurrent atrial fibrillation is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


